Exhibit 10.1
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     This First Amendment to First Amended and Restated Credit Agreement is
dated September      , 2009, by and among RTI International Metals, Inc., an
Ohio corporation (the “Borrower”), the Lenders (as defined in the Credit
Agreement), National City Bank, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), PNC, as documentation agent for the
Lenders (in such capacity, the “Documentation Agent”), Citibank, N.A., as
syndication agent for the Lenders (in such capacity, the “Syndication Agent”)
(“First Amendment”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent entered into that certain First
Amended and Restated Credit Agreement, dated as of September 8, 2008 (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”); and
     WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement and the Lenders, the Administrative Agent, the Documentation Agent and
the Syndication Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.01 of the Credit Agreement is amended by deleting the
following definitions in their entirety and in their stead inserting the
following:
     Applicable Margin means, from time to time, the percentages per annum
determined by reference to the Leverage Ratio in respect of the facility fee
pursuant to Section 2.12(a) and the Revolving Loans as set forth on
Schedule 2.10.
     Base Rate means for any day a fluctuating rate per annum equal to the
highest of (i) the interest rate per annum announced from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the
Administrative Agent, (ii) the Federal Funds Open Rate plus one-half of one
percent (.50%) per annum, or (iii) the Daily LIBOR Rate plus one percent (1.00%)
per annum.





--------------------------------------------------------------------------------



 



     Consolidated EBITDA means, for any period and effective as of September 30,
2009, the sum (without duplication) of (a) Consolidated Net Income for such
period, plus, (b) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) income tax expense for such period, and (iii) depreciation and
amortization expense for such period, all determined on a consolidated basis for
each such item in accordance with GAAP; (iv) all other non-cash charges
(including impairment charges with respect to good will and other intangibles)
and expenses (including stock based compensation) of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
(v) charges, expenses and fees incurred in connection with this Agreement and
the Loans, (vi) non-recurring charges, fees and expenses incurred in connection
with corporate restructurings and acquisitions, in an aggregate amount not to
exceed Twenty-Five Million and 00/100 Dollars ($25,000,000.00) during the term
of this Agreement, and minus, to the extent included in determining such
consolidated net income, any non-cash income or non-cash gains, all as
determined on a consolidated basis in accordance with GAAP. EBITDA will be
calculated on a pro forma basis to give effect to acquisitions and sales (other
than in the ordinary course of business) by the Borrower and its consolidated
subsidiaries consummated on or after the first (1st) day of a measurement period
and prior to the date of determination as if effective on the first (1st) day of
such period.
     3. Section 1.01 of the Credit Agreement is further amended by inserting the
following defined terms in appropriate alphabetical order:
     Daily LIBOR Rate means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the percentage prescribed by the Federal Reserve for determining the
maximum reserve requirements with respect to any eurocurrency funding by banks
on such day.
     Federal Funds Alternate Source shall have the meaning assigned to that term
in the definition of Federal Funds Open Rate.
     Federal Funds Open Rate means, for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized

- 2 -



--------------------------------------------------------------------------------



 



electronic source used for the purpose of displaying such rate as selected by
the Administrative Agent (a “Federal Funds Alternate Source”) (or if such rate
for such day does not appear on the Bloomberg Screen BTMM (or any substitute
screen) or on any Federal Funds Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Federal Funds Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. The rate of interest charged
shall be adjusted as of each Business Day based on changes in the Federal Funds
Open Rate without notice to the Borrower.
     Principal Office means the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
     Published Rate means the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one (1) month period as published in another publication
determined by the Administrative Agent).
     4. Effective as of October 1, 2009, Section 7.04(b) of the Credit Agreement
is hereby deleted in its entirety and in its stead is inserted the following:
     (b) Interest Coverage Ratio. Not permit (i) as of the last day of the
fiscal quarter ending December 31, 2009 (annualized by multiplying cash interest
paid for such period by 4.0), (ii) as of the last day of the two (2) consecutive
fiscal quarters ending March 31, 2010 (annualized by multiplying cash interest
paid for such period by 2.0), (iii) as of the last day of the three (3)
consecutive fiscal quarters ending June 30, 2010 (annualized by multiplying cash
interest paid for such period by 1.33), and (iv) as of the last day of any
period of four (4) consecutive fiscal quarters thereafter of the Borrower, the
ratio of Consolidated EBITDA to cash interest paid for such 12-month period to
be less than 2.00 to 1.00; provided, however, for purposes of determining
compliance with the requirements of this covenant, cash interest paid shall not
at any time include (i) bank fees paid, bank reimbursable expenses paid, letter
of credit fees paid, facility fees incurred and cash interest paid with respect
to each of the Term Loan and the Credit Agreement by and among RTI-Claro, Inc.,
the Borrower and

- 3 -



--------------------------------------------------------------------------------



 



National City Bank, Canada Branch dated as of December 27, 2006, as amended or
(ii) interest rate swap termination fees paid.
     5. Schedule 2.10 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 2.10 set forth on Exhibit A attached
hereto and made a part hereof.
     6. Schedule 5.18 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 5.18 set forth on Exhibit B attached
hereto and made a part hereof.
     7. Schedule 10.02 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 10.02 set forth on Exhibit C attached
hereto and made a part hereof.
     8. The provisions of Sections 2 through 7 of this First Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:
(a) this First Amendment, duly executed by the Borrower and the Required
Lenders;
(b) the items listed in the Preliminary Closing Checklist set forth on Exhibit D
attached hereto and made a part hereof; and
(c) payment of all fees and expenses owed to the Administrative Agent, the
Documentation Agent, the Lead Arranger and their respective counsel in
connection with this First Amendment.
     9. The Borrower hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement.
     10. The Borrower acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Subsidiary Guaranty and the Pledge Agreement
hereby continues to secure the Obligations.
     11. The Borrower hereby represents and warrants to the Lenders, the
Administrative Agent, the Documentation Agent and the Syndication Agent that
(i) the Borrower has the legal power and authority to execute and deliver this
First Amendment, (ii) the officers of the Borrower executing this First
Amendment have been duly authorized to execute and deliver the same and bind the
Borrower with respect to the provisions hereof, (iii) the execution and delivery
hereof by the Borrower and the performance and observance by the Borrower of the
provisions hereof and all documents executed or to be executed herewith, do not
violate or conflict with the organizational agreements of the Borrower or any
Law applicable to the

- 4 -



--------------------------------------------------------------------------------



 



Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
the Borrower, and (iv) this First Amendment, the Credit Agreement and the
documents executed or to be executed by the Borrower in connection herewith
constitute valid and binding obligations of the Borrower in every respect,
enforceable in accordance with their respective terms.
     12. The Borrower represents and warrants that (i) no Potential Default or
Event of Default exists under the Credit Agreement, nor will any occur as a
result of the execution and delivery of this First Amendment or the performance
or observance of any provision hereof, (ii) the schedules attached to and made a
part of the Credit Agreement, are true and correct in all material respects as
of the date hereof, except as such schedules may have heretofore been amended or
modified in writing in accordance with the Credit Agreement or are being amended
or modified in accordance with this First Amendment, and (iii) it presently has
no known causes of action of any kind at Law or in equity against the Lenders,
the Administrative Agent, the Documentation Agent or the Syndication Agent
arising out of or in any way relating to the Loan Documents.
     13. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     14. The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
     15. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     16. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of the conflicts of law thereof. The Borrower hereby consents to
the jurisdiction and venue of the Courts of the State of New York sitting in the
County of New York and of the United States District Court of the Southern
District of New York, and any appellate Court from any thereof with respect to
any suit arising out of or mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]

- 5 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and intending to be legally bound, the parties
hereto have caused this First Amendment to be duly executed by their duly
authorized officers on the day and year first above written.

              WITNESS:   THE BORROWER:    
 
                RTI International Metals, Inc.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                THE ADMINISTRATIVE AGENT    
 
                National City Bank    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                THE DOCUMENTATION AGENT    
 
                PNC Bank, National Association    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                THE LENDERS    
 
                Citibank, N.A.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                PNC Bank, National Association    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



             
 
                Fifth Third Bank    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                Comerica Bank    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                KeyBank National Association    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                National City Bank    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 2.10
To Credit Agreement
RTI International Metals, Inc.
$200,000,000 Credit Facility
Pricing Grid and Applicable Margins

                      LEVEL 1   LEVEL 2   LEVEL 3   LEVEL 4
Leverage Ratio
(Net Debt / EBITDA)
  ≤ 0.5:1.0   > 0.5:1.0 and ≤ 1.0:1.0   > 1.0:1.0 and ≤ 2.0:1.0   > 2.0:1.0
 
               
Facility Fee
  25 bps   25 bps   25 bps   37.5 bps
 
               
Revolving Loans Applicable Margin for Eurodollar Rate Loans; Letter of Credit
Fees
  100 bps   125 bps   175 bps   212.5 bps
 
               
Revolving Loans
Applicable Margin
for Base Rate
Loans
  0 bps   25 bps   75 bps   112.5 bps

Until the sixtieth (60th) day following the fiscal quarter ended September 30,
2009, the Applicable Margin shall be based upon Level 1 pricing as set forth
above. Any change thereafter shall be based upon the financial statements and
compliance certificates provided pursuant to Sections 6.01(a), 6.01(b) and
6.01(c) and shall become effective on the date such financial statements and
compliance certificates are due in accordance with such Sections.

- 3 -



--------------------------------------------------------------------------------



 



Exhibit B

     
 
  Schedule 5.18
to Credit Agreement

SUBSIDIARIES

                      JURISDICTION OF   OWNER OF EQUITY     SUBSIDIARY  
FORMATION   INTERESTS   % OF EACH CLASS
Bow Steel Corporation
  Delaware   New Century Metals, Inc.     100 %
Bow Steel of Texas Corporation
  Delaware   New Century Metals, Inc.     100 %
Extrusion Technology Corporation of America
  Ohio   New Century Metals, Inc.     100 %
NaTi Gas Co.
  Ohio   RMI Titanium Company     100 %
New Century Metals, Inc.
  Ohio   RTI Fabrication & Distribution, Inc.     100 %
New Century Metals Southeast, Inc.
  Delaware   New Century Metals, Inc.     100 %
Pierce-Spafford Metals Company, Inc.
  California   New Century Metals, Inc.     100 %
RMI Delaware, Inc.
  Delaware   RMI Titanium Company     100 %
RMI Metals, Inc.
  Utah   RMI Titanium Company     100 %
RMI Titanium Company
  Ohio   RTI International Metals, Inc.     100 %
RTI Energy Systems, Inc.
  Ohio   RTI Fabrication & Distribution, Inc.     100 %
RTI Fabrication & Distribution, Inc.
  Ohio   RTI International Metals, Inc.     100 %
RTI Hermitage, Inc.
  Ohio   RTI Fabrication & Distribution, Inc.     100 %
RTI – St. Louis, Inc.
  Missouri   RTI Fabrication & Distribution, Inc.     100 %
TRADCO, Inc.
  Missouri   RMI Titanium Company     100 %
RTI Finance Corp.
  Ohio   RTI International Metals, Inc.     100 %
RTI Martinsville, Inc.
  Ohio   RTI International Metals, Inc.     100 %
RTI Hamilton, Inc.
  Ohio   RMI Titanium Company     100 %
RTI – Claro, Inc.
  Province of Quebec, Canada   RTI International Metals, Inc.     100 %





--------------------------------------------------------------------------------



 



                      JURISDICTION OF   OWNER OF EQUITY     SUBSIDIARY  
FORMATION   INTERESTS   % OF EACH CLASS
RTI Europe Limited
  United Kingdom   RTI International Metals, Inc.     100 %
RTI International Metals GmbH
  Germany   RTI International Metals Limited     100 %
RTI International Metals Limited
  United Kingdom   RTI Europe Limited     100 %
RTI International Metals Srl
  Italy   RTI International Metals Limited     100 %
RTI-Reamet
  France   RTI Europe Limited     100 %

Updated December 31, 2008





--------------------------------------------------------------------------------



 



EXHIBIT C
Schedule 10.02
To Credit Agreement

- 2 -



--------------------------------------------------------------------------------



 



Schedule 10.02
To Credit Agreement
               This Schedule 10.02 shows the names and addresses of the
Administrative Agent and the Borrower.
Administrative Agent:

     
1.
  Address for all notices:
 
   
 
  National City Bank
 
  6750 Miller Road, Loc 01-7165
 
  Brecksville, OH 44141
 
   
 
  Attention: Traci Sajewski
 
  Phone: (440) 546.6627
 
  Fax: (440) 546.7350
 
  E-mail: Traci.Sajewski@nationalcity.com
 
   
 
  And
 
   
 
  National City Bank
 
  1900 E. 19th Street
 
  Locator 01-2083
 
  Cleveland, OH 44114
 
   
 
  Attention: Tim Holmes
 
  Phone: (216) 222-9441
 
  Fax: (216) 222-9363
 
  E-mail: Timothy.Holmes@nationalcity.com
 
   
2.
  All payments and transfers of funds to the Administrative Agent shall be made
by wire transfer of immediately available funds to National City Bank, ABA#
041-000-124, Account No. 151810-2711, Account Name: Agent Services, with a
reference to RTI International Metals, Inc. and with sufficient information to
identify the source and application of such funds.

 



--------------------------------------------------------------------------------



 



Borrower:

     
1.
  Address for all notices:
 
   
 
  RTI International Metals, Inc.
 
  Westpointe Corporate Center One
 
  1550 Coraopolis Heights Road
 
  Fifth Floor Suite 500
 
  Moon Township, PA 15108-2973
 
   
 
  Attention: William T. Hull, SVP and CFO
 
  Phone: 412.893.0028
 
  Fax: 412.893.0028
 
  E-mail: bhull@rtiintl.com
 
   
2.
  All payments to the Borrower with respect to the Loan Documents shall be made
by wire transfer of immediately available funds as specified separately by the
Borrower to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Exhibit D
PRELIMINARY CLOSING AGENDA
          This Preliminary Closing Agenda contains the documents to be delivered
in connection with a first amendment to the credit facility provided to RTI
International Metals, Inc., an Ohio corporation (the “Borrower”), by PNC Bank,
National Association (“PNC”), National City Bank (“National City”) and various
other financial institutions from time to time (PNC, National City and such
other financial institutions are each a “Lender” and collectively, the
“Lenders”), National City, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), PNC, as documentation agent for the
Lenders (in such capacity, the “Documentation Agent”), Citibank, N.A., as
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
PNC Capital Markets LLC, a Pennsylvania limited liability company (“PNCCM”) and
Fifth Third Bank, as co-lead arrangers and PNCCM as the sole bookrunner (the
“Credit Facility”).

                  Responsible No.     Party   LOAN DOCUMENTS    
1.
  First Amendment to First Amended and Restated Credit Agreement (the “Credit
Agreement”), by and among the Borrower, the Lenders, the Administrative Agent,
the Documentation Agent and the Syndication Agent (the “First Amendment”).  
Documentation Agent
 
       
2.
  Amended Schedules and Exhibits to the Credit Agreement, if applicable.  
Borrower
 
       
3.
  Consent of Guarantors, made by RMI Titanium Company, an Ohio corporation
(“RMI”), Tradco, Inc., a Missouri corporation (“Tradco”), New Century Metals
Southeast, Inc., a Delaware corporation (“New Century”), Extrusion Technology
Corporation of America, an Ohio corporation (“ETCA”), RTI Energy Systems, Inc.,
an Ohio corporation (“RTI Energy”), RTI Finance Corp., an Ohio corporation (“RTI
Finance”) and RTI Hamilton, Inc., an Ohio corporation (“RTI Hamilton”) for the
benefit of the Administrative Agent (the “Consent”) (RMI, Tradco, New Century,
ETCA, RTI Energy, RTI Finance and RTI Hamilton are each a “Guarantor” and
collectively, the “Guarantors”) (the Borrower and the Guarantors are each a
“Loan Party” and collectively, the “Loan Parties”).   Documentation Agent

 



--------------------------------------------------------------------------------



 



                  Responsible No.     Party
 
  ORGANIZATIONAL DOCUMENTS    
 
       
 
  Borrower      
4.
  Certificate of Secretary of the Borrower as to (i) resolutions of its Board of
Directors authorizing the Borrower to execute the First Amendment and all
related documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RMI    
 
       
5.
  Certificate of Secretary of RMI as to (i) resolutions of its Board of
Directors authorizing RMI to execute the Consent and all related documents,
(ii) incumbency and (iii) no amendments to its Articles of Incorporation or Code
of Regulations.   Borrower
 
       
 
  Tradco    
 
       
6.
  Certificate of Secretary of Tradco as to (i) resolutions of its Board of
Directors authorizing Tradco to execute the Consent and all related documents,
(ii) incumbency and (iii) no amendments to its Articles of Incorporation or
Bylaws.   Borrower
 
       
 
  PLC    
 
       
7.
  Certificate of Secretary of New Century as to (i) resolutions of its Board of
Directors authorizing New Century to execute the Consent and all related
documents, (ii) incumbency and (iii) no amendments to its Certificate of
Incorporation or Bylaws.   Borrower
 
       
 
  ETCA    
 
       
8.
  Certificate of Secretary of ETCA as to (i) resolutions of its Board of
Directors authorizing ETCA to execute the Consent and all related documents,
(ii) incumbency and (iii) no amendments to its Articles of Incorporation or Code
of Regulations.   Borrower
 
       
 
  RTI Energy    
 
       

- 2 -



--------------------------------------------------------------------------------



 



                  Responsible No.     Party
9.
  Certificate of Secretary of RTI Energy as to (i) resolutions of its Board of
Directors authorizing RTI Energy to execute the Consent and all related
documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RTI Finance    
 
       
10.
  Certificate of Secretary of RTI Finance as to (i) resolutions of its Board of
Directors authorizing RTI Finance to execute the Consent and all related
documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RTI Hamilton    
 
       
11.
  Certificate of Secretary of RTI Hamilton as to (i) resolutions of its Board of
Directors authorizing RTI Hamilton to execute the Consent and all related
documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RELATED DOCUMENTS    
 
       
12.
  Evidence of the (i) repayment in full of the Term Loan (as defined in the
Credit Agreement) and any and all fees, costs and charges related thereto and
(ii) repayment in full of any and all loans and the termination of all
commitments to lend money or otherwise advance credit in connection with that
certain Credit Agreement among RTI-Claro, Inc., the Borrower and National City
Bank, Canada Branch dated as of December 27, 2006, in form and substance
satisfactory to the Administrative Agent.   Borrower
 
       
13.
  Evidence of an equity infusion of not less than Seventy-Five Million and
00/100 Dollars ($75,000,000.00) in the aggregate in the Borrower, in form and
substance satisfactory to the Administrative Agent.   Borrower
 
       
14.
  Financial Projections of the Loan Parties (including, but not limited to, a
pro forma opening balance sheet, pro forma statements of operations and cash
flows) for the fiscal years ending 2009 through 2012, in form and substance
reasonably satisfactory to the Lead Arranger and the Lenders.    

- 3 -



--------------------------------------------------------------------------------



 



                  Responsible No.     Party
15.
  Officer’s Certificate of the Borrower regarding no material adverse change,
the accuracy of representations and warranties, the absence of any Event of
Default (as defined in the Credit Agreement) or Default (as defined in the
Credit Agreement), etc.   Borrower

- 4 -